PER CURIAM
*187The trial court committed appellant to the custody of the Mental Health Division for a period not to exceed 180 days after determining that she was unable to provide for her basic needs because of a mental disorder. See ORS 426.005(1)(f)(B). On appeal, she argues that the record does not contain sufficient evidence to support the involuntary commitment. The state concedes that the record is legally insufficient and that the judgment of commitment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment.
Reversed.